Citation Nr: 1426297	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  06-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the RO that declined to reopen the Veteran's claim of service connection for PTSD.  

In April 2008, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  

In October 2008, the Board reopened the claim for service connection for PTSD and remanded the matter for additional development.  

In August 2009, the Board recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD, and again remanded the claim for further development.  

In May 2011, the Board denied claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2012, the Court issued a Memorandum Decision vacating the May 2011 decision and remanding the matter for further action.  

In October 2012, the Board advised the Veteran that the VLJ who conducted his hearing was no longer at the Board and offered him an opportunity for an additional hearing, which he declined.  

In April 2013, the Board again remanded the appeal for further development.  There was substantial compliance with the remand directives and the case has returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  



FINDINGS OF FACT

1.  The Veteran's report of an in-service trauma (being hit in the face with a pole) is corroborated.  

2.  The Veteran is not shown to have participated in combat with the enemy or have served outside of Okinawa while on active duty.  

3.  The preponderance of the evidence is against finding that the Veteran has an innocently acquired psychiatric disorder that is due to a documented event or incident of his period of active service or events therein

4.  The Veteran is not shown to meet the criteria for a confirmed diagnosis of PTSD that is related to his unverified reports of combat participation or another verified in-service stressor.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2004, January 2005, January 2007, and September 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was advised of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the January 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical records, and Social Security Administration (SSA) records.  

The Veteran was provided a VA examination in December 2008 with additional opinion in March 2009 and May 2010.  The Veteran most recently underwent a VA examination in September 2013.  The examiner reviewed the claims folder, interviewed the Veteran, and provided a detailed opinion supported by rationale.  Further opinion is not necessary.  

As will be discussed, the Veteran essentially reported experiencing three stressors.  Regarding the claimed personal assault, the RO requested records from the Naval Criminal Investigative Service (NCIS) in August 2013 and received a negative response.  

The RO completed a formal finding as to this stressor in August 2013.  Nonetheless, this stressor is sufficiently corroborated in the service treatment records.  

Regarding the Veteran's claim that he was shot during a training accident, the Board acknowledges that efforts were not made to verify this stressor.  

The Veteran, however, has not provided details sufficient to allow for an attempt at stressor verification.  The Board further notes that even if this stressor were verified, his claimed PTSD is not shown to be related to same.  

The Veteran also asserted that he participated in covert combat operations.  This is not supported by the evidence of record and further development is not warranted.  

The Veteran provided testimony at the April 2008 hearing.  The actions of the VLJ at the hearing supplement VCAA and comply with any hearing-related duties.  See 38 C.F.R. § 3.103 (2013).  

In sum, there is no evidence of any error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).  


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The regulations governing PTSD were amended, effective on July 13, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010).  

Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, a psychosis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Analysis

The July 2012 Memorandum Decision found that the Board committed multiple errors in its May 2011 decision.  First that the Board rejected a diagnosis of PTSD only because they did not indicate that the appellant was diagnosed in conformity with DSM-IV standards.  

Second, the Memorandum Decision notes that the December 2006 and January 2007 evaluations that the Board referred to contained an Axis I diagnosis of PTSD and the Board failed to consider whether reference to Axis I indicates that the examiners applied DSM-IV criteria in reaching their conclusions.  

Finally, that the Board was found not to have discussed a November 2001 medical document titled "DSM IV Diagnosis/Assessment/Plan", which included an Axis I diagnosis of PTSD.  

At the outset, the Board notes that the record is replete with findings that reflect negatively on the Veteran's overall credibility.  

For example, the Veteran is found to be manipulative and there are numerous records suggesting he was giving an inaccurate or inconsistent history, or is otherwise withholding details.  There are also suggestions of malingering and secondary gain. 

The service records showed that the Veteran was discharged under honorable conditions.  The reason for separation was listed as misconduct - drug abuse.  The personnel records show a series of disciplinary actions and proceedings for various infractions, to include possession of marijuana, theft of military identification cards, transportation of marijuana, hair too long and needing a shave, and disrespect.  

The service treatment records show hospitalizations for alcohol treatment and a psychiatric consultation in October 1979.  At that time, there was no evidence of psychosis/neurosis/organic brain syndrome.  Impression was that of alcohol addiction.  

The service records are negative for any innocently acquired chronic Axis I disorders, to include PTSD, and there is no evidence of a confirmed psychosis during service or manifested to a compensable degree within one year following discharge from service.  

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, that is related to active duty service.  In support of his claim, the Veteran reported having three stressors: (1) he was assaulted by another Marine resulting in an injury to his nose; (2) he was shot at while on field exercises and sustained shrapnel wounds; and (3) he participated in covert combat operations.

The service treatment records show that the Veteran was seen for an injury to his nose in January 1978.  He reported being hit by another Marine with a pole.  Accordingly, there is evidence to suggest that this may have been an in-service personal assault.  

The claims folder does not contain evidence showing that the Veteran was shot during field exercises.  The Board acknowledges that he is competent to report this event.  The service records, however, do not support his statements and once again, the Board questions the credibility of his reports.  

In this regard, the Board notes that, despite receiving treatment for multiple complaints during service, there is no indication that he sought treatment for the wounds that could be identifies as being due to such trauma.  Further, the Veteran has provided inconsistent statements regarding the claimed injury.  

For example, at the hearing he testified that it happened at 29 Palms and that a corpsman took the shrapnel out.  In an October 2001 VA outpatient note, he reported that he had surgery in Japan for shrapnel, but there were no records of this operation.

The Veteran has repeatedly reported being involved in covert or classified combat operations in Cambodia and Laos.  The Veteran's reports are not supported by the overall evidence and the Board does not find his statements credible.  38 U.S.C.A. § 1154(b) (West 2002) is not for application.  

In making this determination, the Board notes that the Veteran did not receive any awards or decorations indicating combat participation.  Additionally, he did not serve during a period of war, see 38 C.F.R. § 3.2 (2013), and his only foreign service was on Okinawa.  The service personnel records do not serve to document any related combat history or expeditions.  

Having found a verified in-service stressor (personal assault), the Board must consider whether the Veteran has diagnosis of PTSD or other innocently acquired psychiatric disorder is related to the stressor or to another event or incident of service.  In making this determination, the Board finds it necessary to set forth relevant evidence.  

The VA records show that the Veteran was seen in September 1998 with adjustment disorder and depression.  He reported increased stress due to financial difficulties.  

In July 2001, the Veteran was seen for an initial mental health evaluation.  He was extremely depressed with increasing agitation, irritability, and poor impulse control.  The onset appeared to be in 1997 when he was diagnosed with hepatitis C. 

The Veteran was admitted to a VA Medical Center (VAMC) on July 16, 2001 and discharged on July 26, 2001.  Final diagnosis was: (1) cocaine and marijuana abuse; (2) substance-induced mood disorder; and (3) dysthymia.

The Veteran was again admitted on August 23, 2001.  An August 24, 2001 medical resident note indicated that the Veteran presented with a "bizarre series of stories" and that he definitely needed a psychiatric evaluation for his delusional stories.  He was discharged on August 31, 2001.  The discharge summary noted that the Veteran was not completely honest during his hospital stay and that diagnoses included amphetamine-induced mood disorder, cocaine-induced mood disorder, rule out bipolar disorder, and rule out malingering.  On Axis II, the diagnosis was mixed personality disorder with both antisocial and borderline traits.  

The Veteran was re-admitted on October 7, 2001 for chest pain and discharged the following day.  Secondary diagnoses included bipolar disorder and history of polysubstance abuse.  

The Veteran underwent psychological testing in October 2001.  Results suggested marked inconsistencies in several areas, to include that he over endorsed items suggesting psychopathology.  His reports of psychotic symptoms and memory problems were not confirmed in the interview or mental status examination.  The MMPI-2 suggested the possibility of a fake bad profile.  The examination could not conclusively indicate if he was malingering but there was considerable evidence that symptoms were inflated.  The possibility of secondary gain in this case should be considered given the examination results.  

The Veteran was awarded SSA disability benefits beginning in July 2001 based on a primary diagnosis of affective disorder and a secondary diagnosis of anxiety-related disorder.  

In an October 2001 VA psychiatric history and assessment, the Veteran reported having surgery for his back and right leg secondary to a shrapnel injury while in the military.  He stated that he was in Cambodia and was sent to Thailand and then to Japan where the surgery was done.  He reported having his nose was broken 18 times from fights in his rough neighborhood when he was a child and from sports.  Provisional diagnosis at that time included that of bipolar I-depressed with hallucinations and substance abuse in early remission.  

A November 2001 private psychiatric evaluation contained in the SSA records and completed by a registered nurse included a DSM IV Diagnosis/Assessment/Plan that noted Axis I diagnoses of PTSD and rule out major depression.  It was not clear what stressor the PTSD diagnosis was based on, although in the history of present illness, the Veteran did report that he was a "Vietnam veteran."  

The Veteran submitted his initial claim for PTSD in October 2003, but did not identify a stressor.  He submitted another claim in November 2004 and at that time, reported experiencing a physical assault.  

A November 2004 VA mental health note indicated that the Veteran was reporting current visual hallucinations of seeing the gunshot wounding of a 6 month old child, and "dead Cambodians and my buddies blown up".  He referred to himself as delusional and noted the content of his hallucinations was in fact recollections of real events related to covert activities.  

An October 2006 VA clinic progress note indicated that the Veteran reported having bipolar disorder symptoms for many years.  He reported that he was in combat, but it was classified so he could not tell where.  He reported that he saw a lot of traumatic things and had PTSD symptoms.  Diagnostic impression was that of bipolar disorder, depressed with mild psychotic features; polysubstance abuse in remission, except for occasional marijuana use; generalized anxiety disorder; and PTSD.  A personality disorder was also noted.

The Veteran was admitted to a VAMC from November 13, 2006 to November 17, 2006.  The diagnoses included those of malingering and bipolar disorder.  A November 23, 2006 addendum noted that the Veteran was very tearful and stated that he did not mean to open fire on kids and never would have killed 17 kids if they were not the enemy.  

A December 2006 VA note recorded the Veteran's reported history that he had a psychotic breakdown in 2001 due to various disorders, including PTSD due to military service.  He said his clearance was top secret final and that his combat was classified.  

A January 2007 note documented the Veteran's report that he was in combat in Vietnam in 1979.  It was noted, however, that the Vietnam war ended in May 1975.  

A January 2008 VA mental health note documented the Veteran's reports of combat in Cambodia, Laos and China.  He stated that he was ground photo reconnaissance and took pictures of camps, troops, and drew maps.  He was afraid to provide more information because it was classified.  Following examination, diagnoses included those of major depressive disorder and PTSD, chronic, severe (from Cambodia/Laos).  

The Veteran was admitted to a VAMC from October 24, 2008 to October 29, 2008.  He again reported that he had PTSD, but would not discuss the trauma.  The final diagnosis was that of bipolar disorder most recent episode euthymic; history of PTSD; and history of polysubstance abuse in full, sustained remission.  

The Veteran underwent a VA examination in December 2008.  The Veteran did not report having flashbacks regarding the verified stressor (assault), but reported intrusive thoughts at times.  He stated that most of his symptoms were not due to the verified stressor, but were due to top secret work he did for the military that he could not discuss.  

The Veteran showed the examiner a scar and indicated that he got shrapnel in his leg during a training exercise but that the Marine Corps would not acknowledge the event.  He also alluded to service in Southeast Asia on covert operations but refused to elaborate.  

The Veteran's military, social, and treatment history was discussed in detail and a mental status examination was conducted.  The Axis I diagnoses were those of anxiety disorder, not otherwise specified; mood disorder, not otherwise specified; and substance dependence possibly in remission.  A personality disorder with antisocial, borderline, and narcissistic traits was also diagnosed.  Summary and formulation was as follows:  

Veteran presented with a very complex psychiatric history and diagnostic picture.  He has carried multiple diagnoses throughout his treatment history and has been judged to be manipulative by several providers (both in and out of the military).  He basically reported that he did not have major psychiatric problems until 2000 when he had a "breakdown" following a flashback of seeing "blood on his hands" and coincident with the time he was going through a divorce (post-military stressor[)].  He sought psychiatric care at this time.  He reported symptoms that [did] not match any one psychiatric disorder.  He clearly expressed symptoms consistent with results of trauma, but based on his report it [was] not clear that he [met] diagnostic criteria for PTSD.  It [was] clear that his trauma symptoms [were] only marginally related to the documented stressor, as he claim[ed] that most of his re-experiencing symptoms [were] related to alleged combat experiences and witnessing people die.  He also reported some symptoms related to the incident where he allegedly ha[d] shrapnel embedded in his leg.  Veteran's presentation during the interview, behavior as reported in his records and by self-report, and childhood history [were] consistent with a personality disorder.  He appear[ed] to have traits of antisocial, borderline, and narcissistic personality disorder.  Veteran's substance abuse history also complicate[d] his psychiatric diagnostic picture, as he ha[d] clearly used substances extensively in the past and there [was] some concern that he [was] presently overusing pain medication.  It [was] not clear that he [met] criteria for substance abuse or dependence solely based on his report, so this [was] left as a rule-out.  He also reported depressive symptoms and ha[d] a history of a diagnosis of bipolar disorder.  It [was] not clear based on his self-report or medical records that he [met] criteria for this diagnosis, but he clearly ha[d] some mood symptoms, which could be explained by bipolar disorder, substance induced mood disorder, major depressive disorder or his mood symptoms could be secondary to his anxiety or personality symptoms.  

In a March 2009 addendum, the VA examiner stated that the Veteran's anxiety and mood disorders were less likely as not related to military service.  It was noted that he did not have major psychiatric problems until 2000 when he had a breakdown and was going through a divorce.  He did report some stressful things during service and if the combat did occur and was as traumatic as reported, it was not likely that he would have been able to remain stable until 2000.  The examiner further stated that the Veteran reported he drank and did drugs in high school and had conduct problems prior to service so a preexisting mental condition could not be ruled out.  

Additional opinion was obtained in May 2010.  The examiner again stated that the Veteran did not meet the criteria for a PTSD diagnosis and was appropriately diagnosed with anxiety disorder, not otherwise specified.  He reported the majority of his anxiety symptoms were related to combat-type experiences that he alleged occurred in Cambodia/Laos/China.  The examiner noted that these stressors were not verified and if they were, could be at least as likely as not related to the diagnosed anxiety disorder.  

The examiner stated that the Veteran reported having minimal symptoms related to the verified stressor of being hit in the face with a pole during service and based on the historical record, most of his symptoms were related to non-verified stressors.  The examiner again provided a negative opinion as to whether the anxiety disorder was related to service.  

The Veteran most recently underwent a VA examination in September 2013.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for PTSD.  
The examiner discussed the Veteran's relevant history in detail and set forth an extensive discussion concerning the medical evidence of record.  

Following examination and review of the claims folder, the examiner provided a negative opinion.  The examiner noted that the Veteran had been appealing this claim since 2005 but had never provided consistent information regarding his stressors and provided information proven to be totally false (e.g., participation in combat).  

During the current examination, the Veteran did not endorse any traumatic event but instead focused on perceived mistreatment by VA providers.  The examiner stated:

In the absence of a clear traumatic stressor, a diagnosis of PTSD [could not] be offered.  Even if we [were] to assume - affording [the Veteran] the most generous benefit of the doubt - the he did experience trauma of being assaulted during military service, he did not describe any fear/horror emotional response associated with this incident.  More importantly, [the Veteran] denied having any re-experiencing symptoms, avoidance behaviors, changes in mood/cognition, or hyperarousal specifically consistent with a posttraumatic reaction.  Therefore, there exist[ed] NO EVIDENCE to suggest that this veteran's presentation is consistent with a diagnosis of PTSD.  

Regarding another "acquired psychiatric condition," results of this examination reveal[ed] that it [was] the combination of severe and chronic polysubstance dependency, along with maladaptive characterological features, that have best accounted for [the Veteran's] lifetime occupational and social difficulties.  Records reflect[ed] that this veteran maintain[ed] a longstanding history of cocaine, marijuana, opiate, benzodiazepine, and alcohol addiction; all of which [were] purportedly in full remission with the exception of alcohol.  His numerous (20+) presentations to VA facilities for psychiatric inpatient admission [had] all occurred in the context of intoxication and/or withdrawal from one or more of the aforementioned substances.  The reader should be advised that polysubstance intoxication and withdrawal produce[d] changes in mood and behavior that closely mimic primary mental health symptoms.  The reader should also recall that it was on account of substance abuse that [the Veteran] was relieved of military service ha[d] gotten into legal trouble, and ha[d] been essentially unable to maintain consistent employment, stable housing, or stable finances.  

Underlying [the Veteran's] clinical presentation [was] his rigid, enduring, and maladaptive personality characteristics.  This veteran evidence[d] a history of persistent rule defiance, impulsivity, propensity to rage, pervasive distrust and suspiciousness, and irresponsibility; a constellation of traits consistent with a diagnosis of Personality Disorder NOS with Antisocial and Paranoid Features.  

The examiner went on to state that the Veteran's presentation was most consistent with the following diagnoses: personality disorder with antisocial and paranoid features; polysubstance dependence in full remission, per Veteran's report; and alcohol dependence in partial remission, per Veteran's report.  

The VA examiner noted the absence of a diagnosed Axis I mood, anxiety or psychotic disorder.  

The examiner further stated that the substance abuse constituted behavioral misconduct and was not subject to disability compensation; and that personality disorders were developmental in nature and neither caused by nor incurred during military service.  

As set forth, the Veteran has an extensive psychiatric history and has been diagnosed with numerous psychiatric disorders.  The VA examiners determined that the Veteran did not meet the diagnostic criteria for PTSD.  The Board finds these examinations highly probative in that the examiners reviewed the claims folder, obtained a detailed history, examined the Veteran, and set forth extensive rationale for their findings.  

The Board acknowledges, however, that the claims folder does contain diagnoses of PTSD.  The Board has reviewed the records referenced in the Memorandum Decision and the additional outpatient and inpatient records.  The Board questions the validity of the PTSD diagnoses as they appear to be based largely on history reported by the Veteran.  

In this regard, the Board notes that the Veteran has provided inconsistent statements and stories throughout the appeal period and his statements as to combat are found to be incredible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

Notwithstanding, and even assuming that the PTSD diagnoses are valid, they are not shown to be related to a verified in-service stressor.  Examiners have repeatedly stated that the Veteran has minimal complaints related to the verified in-service assault and that his symptoms stem from his reported combat operations.  Again, the Veteran's reports in this regard are not sufficiently corroborated.  Thus, any confirmed diagnosis of PTSD is not related to the Veteran's military service.

The Board has also considered whether any of the other Axis I diagnoses are related to active duty service.  As set forth, such a relationship is not shown and the record does not contain probative evidence to the contrary.  

In making this determination, the Board acknowledges the Veteran's contentions that his psychiatric problems stem from service.  Questions of competency notwithstanding, his lay assertions simply do not outweigh the well-reasoned VA opinions of record.  

To the extent the Veteran has a personality disorder, this is not a disease within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  The Board notes that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2013).  The record, however, does not show disability from a superimposed mental disorder.  

To the extent the Veteran had alcohol and/or drug addiction during service, this was willful misconduct and does not provide a basis for service connection.  See 38 U.S.C.A. § 1110 (no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs); 38 C.F.R. § 3.301 (2013).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.



ORDER

Service connection for an innocently acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


